Citation Nr: 0840401	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma.

2.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as a digestive condition, to include 
as secondary to pharmaceutical treatment for the veteran's 
service-connected disabilities.

3.  Entitlement to service connection for lumbar strain with 
degenerative changes, claimed as a back condition, to include 
as secondary to surgical treatment for the veteran's service-
connected varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1950 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied entitlement to the 
benefits currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).

The Board notes that the issue of service connection for 
gastroesophageal reflux disease (GERD) has previously been 
framed as secondary to medications taken for the veteran's 
service-connected varicose veins.  However, the veteran 
contends only that his GERD is secondary to medications taken 
for his service-connected asthma.  See Notice of 
Disagreement, September 2005.  As the medical evidence of 
record addresses GERD as secondary to medication taken for 
all of the veteran's service-connected disabilities and the 
RO has considered and adjudicated the veteran's claim based 
on this evidence, the Board finds that the Board has proper 
jurisdiction over the issue as reframed above.  

The issue of increased rating for asthma is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  GERD is not attributable to the veteran's service-
connected disabilities, or to the treatment thereof, and is 
not otherwise attributable to his military service.

2.  Lumbar strain is not attributable to the veteran's 
service-connected disabilities, or to the treatment thereof, 
and is not otherwise attributable to his military service.   


CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease was not incurred in or 
aggravated by the veteran's active duty service; nor is it 
proximately due to, or the result of, the veteran's service-
connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

2.  Lumbar strain with degenerative changes was not incurred 
in or aggravated by the veteran's active duty service; nor 
may it be so presumed; nor is the condition proximately due 
to, or the result of, the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2005 and March 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection for his digestive and back 
conditions; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  

In March 2006, the RO notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Although this notice was after the initial 
denial of the claim, and the claim was not subsequently 
adjudicated after the notice was given, because service 
connection is denied, any question as to the appropriate 
initial disability rating or effective date is moot.  
Therefore, there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claims.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for GERD and lumbar 
strain, which he contends are a result of his military 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Additionally, secondary service connection may be granted for 
a disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Gastroesophageal reflux disease

The veteran was diagnosed with GERD in March 1997.  See 
Private diagnostic report, March 1997.  There is no evidence 
of, nor does the veteran contend, that GERD was diagnosed or 
treated during active military service.  Indeed, the first 
diagnosis of GERD is recorded over 40 years after the 
veteran's discharge from the military.  As there is no in-
service occurrence of this disability, direct service 
connection is not warranted.  38 C.F.R. § 3.303 (2008).

Instead, the veteran contends that his GERD is due to 
medications that he takes for his service-connected asthma.  
See Notice of disagreement, September 2005.  The Board finds 
that GERD constitutes a current disability for this veteran, 
but the medical evidence of record does not show that the 
current disability is either caused or aggravated by a 
service-connected disability, to include the medications 
taken by the veteran for his service-connected asthma.  

An August 2005 VA examiner diagnosed GERD and reviewed 
medical literature pertaining to the medications taken by the 
veteran for his service-connected conditions.  No etiological 
relationship was found between GERD and the medications 
taken.  Thus, the examiner opined that the veteran's GERD is 
not likely to be related to his service-connected conditions, 
nor to the medications taken for them.  VA digestive 
condition examination, August 2005.

In sum, the evidence reflects that the veteran's GERD is not 
proximately due to, or the result of, a service-connected 
disease or injury, and is not attributable to military 
service in any other way.  See 38 C.F.R. § 3.310(a) (2008).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for GERD is not warranted on any basis.

Lumbar strain

The veteran reports experiencing low back pain since 
approximately 2003.  See VA examination, August 2005.  Upon 
VA examination, the veteran was diagnosed with lumbar strain 
with degenerative changes.  Id.  There is no evidence of, nor 
does the veteran contend, that a back condition was diagnosed 
or treated during active military service.  Indeed, by the 
veteran's own report the onset of low back pain began 
approximately 48 years after his separation from service.  As 
there is no in-service occurrence of this disability, service 
connection for lumbar strain is not warranted on a direct 
basis.  38 C.F.R. § 3.303 (2008).  Furthermore, as there is 
no evidence of degenerative changes of the spine within one 
year of separation from active duty, service connection is 
not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309 (2008).

Instead, the veteran contends that his back condition is due 
to his service-connected varicose veins.  See Notice of 
disagreement, September 2005; Statement in support of claim, 
May 2005.  The veteran describes experiencing stiffness in 
the lower back but no radiating pain.  See VA examination, 
August 2005.  Diagnostic x-rays revealed straightening of the 
spine consistent with inflammatory changes or muscular spasm; 
multilevel discogenic disease of the lower lumbar spine; and 
moderate spondylotic and degenerative changes of the spine, 
posterior elements, and joint.  Id.  

For secondary service connection to be granted for this 
claim, the evidence must show that the veteran's lumbar 
strain with degenerative changes is caused by his service-
connected varicose veins of the left leg, or the surgical 
treatment thereof.  The medical evidence of record does not 
support such a finding.  Specifically, an August 2005 VA 
examination report, which contains the only etiological 
opinion of record pertaining to the veteran's back condition, 
states that the "...finding of degenerative disc disease [is] 
secondary to normal process of aging and not[sic] 
anatomically or patho-physiologically related to his service-
connected varicose veins of the left leg." VA spine 
examination, August 2005. 

This opinion is credible because the examiner provides a 
basis for her medical opinion, reviewed the medical records 
for this veteran, examined the veteran in detail, and 
provided a thorough report.  See Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Absent credible evidence to the contrary, the 
Board is not in a position to further question the results of 
this exam.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, while the Board has duly considered the 
veteran's contentions that his lumbar strain with 
degenerative changes is due to his service-connected varicose 
veins, these contentions can be afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran and other lay persons are competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology competent.  Therefore, as there is no credible 
evidence that the veteran's lumbar strain is proximately 
caused by a service-connected disability, secondary service 
connection for lumbar strain is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for lumbar strain with degenerative 
changes is not warranted on any basis.


ORDER

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for lumbar strain with degenerative 
changes is denied.


REMAND

The veteran seeks an increased rating for his service-
connected asthma.  A review of the record reveals that there 
may be outstanding private and/or VA medical records not 
associated with the claims file.  These records are 
especially necessary because VA must determine the frequency 
of the veteran's visits to physicians for care of his 
asthmatic exacerbations, as this is a schedular criteria for 
the next higher rating established under the diagnostic code 
for bronchial asthma.  See 38 C.F.R. § 4.97, DC 6602 (2008).  

In the veteran's August 2005 VA examination in conjunction 
with this claim, he reported that he visited an emergency 
room several times in the prior year for treatment of 
exacerbations of asthma and bronchitis.  Therefore, VA must 
obtain all outstanding private and/or VA medical records.  

The veteran's last VA medical exam in conjunction with this 
claim occurred in August 2005.  Based upon the lapse in time 
from that exam and the lack of recent treatment records, the 
actual severity of the veteran's service-connected disability 
is unclear.  He must be afforded a contemporaneous and 
thorough VA examination.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).   

As a final matter, a review of the record reveals that 
adequate notice under 38 U.S.C.A. § 5103 (West 2002), 
38 C.F.R. § 3.159 (2008), and relevant case law has not been 
provided.  Corrective notice must be sent.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Notify the veteran that to 
substantiate his claim, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his asthma and 
the effect that worsening has on his 
employability and daily life.  Examples 
of the types of medical and lay evidence 
that the veteran may submit should also 
be included.  The letter should indicate 
that a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
per Vazques-Flores v. Peake, 22 Vet. 
App. 37 (2008).  It should also provide 
at least general notice with respect to 
the requirements of 38 C.F.R. § 4.97, 
for a rating higher than the 30 percent 
currently assigned.

2.  Obtain and associate with the claims 
file all outstanding VA outpatient 
clinical records for this veteran, from 
August 2005 forward.

3.  Obtain the appropriate consent and 
authorization to release medical records 
from any private medical provider 
treating the veteran's service-connected 
asthma, specifically to include 
emergency medical treatment.  Any 
attempts to obtain these records which 
are ultimately unsuccessful must be 
documented in the claims folder.

4.  AFTER the above development steps 
have been completed, schedule the 
veteran for a VA respiratory examination 
to determine the current severity of his 
service-connected asthma.  The claims 
file must be reviewed in conjunction 
with the examination.  All testing 
deemed necessary, to include pulmonary 
function testing, must be conducted and 
the results reported in detail.  

5.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


